Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/22 has been entered.
 Claim Status
3.	Claims 1-3, 5, 7-17 are pending in the application. Claims 4 and 6 are cancelled.
Allowable Subject Matter
4.	Claims 1-3, 5, 7-17 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the first through hole penetrates the substrate along a thickness direction of the substrate, and the substrate directly contacts the wiring board when the interposer is interposed between the socket and the wiring board” in combination with other limitations of the claim.
7.	Claims 2-3, 7-8, 15 are also allowed as they further limit claim 1.
8.	Regarding claim 5, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the holding member includes: a first body portion that is made of a resin material and that holds the first contactor; and a second body portion that is made of a metal material and that holds the second contactor, and the first conductive path of the interposer faces the second body portion via the air layer” in combination with other limitations of the claim.
9.	Regarding claim 9, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “the wiring board that attaches to the interposer, wherein the wiring board comprises a second conductive path comprising a second contact portion, the wiring board is a separate member from the interposer and detachably attaches to the interposer” in combination with other limitations of the claim.
10.	Claims 10-14, 16 and 17 are also allowed as they further limit claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868